As filed with the Securities and Exchange Commission on November 5, 2013 1933 Act Registration No. 333-36304 1940 Act Registration No. 811-08517 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 POST-EFFECTIVE AMENDMENT NO. 60 /X/ and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 AMENDMENT NO. 375 /X/ Lincoln Life Variable Annuity Account N (Exact Name of Registrant) Lincoln ChoicePlusSM Bonus, Lincoln ChoicePlusSM II Bonus, and Lincoln ChoicePlus AssuranceSM (Bonus) THE LINCOLN NATIONAL LIFE INSURANCE COMPANY (Name of Depositor) 1300 South Clinton Street Post Office Box 1110 Fort Wayne, Indiana 46801 (Address of Depositor’s Principal Executive Offices) Depositor’s Telephone Number, Including Area Code: (260) 455-2000 Adam C. Ciongoli, Esquire The Lincoln National Life Insurance Company 1300 South Clinton Street Post Office Box 1110 Fort Wayne, IN 46801 (Name and Address of Agent for Service) Copy to: Scott C. Durocher, Esquire The Lincoln National Life Insurance Company 350 Church Street Hartford, Connecticut 06103 Approximate Date of Proposed Public Offering: Continuous It is proposed that this filing will become effective: / / immediately upon filing pursuant to paragraph (b) of Rule 485 /x/ on December 5, 2013, pursuant to paragraph (b) of Rule 485 / / 60 days after filing pursuant to paragraph (a)(1) of Rule 485 / / on , pursuant to paragraph (a)(1) of Rule 485 Title of Securities being registered: Interests in a separate account under individual flexible payment deferred variable annuity contracts. THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Variable Annuity Account N ChoicePlusSM Bonus Supplement dated December 5, 2013 to the Prospectus dated May 1, 2013, as supplemented This Supplement outlines important changes regarding:a) investment options, b) Investment Requirements for Living Benefit Riders, and c) certain features that impact your Lincoln ChoicePlusSM individual annuity contract.All other provisions in your prospectus, as supplemented, remain unchanged. This Supplement is for informational purposes only and requires no action on your part. Effective January 6, 2014, the following funds will be available as new investment options under your contract: · LVIP American Century VP Mid Cap Value RPM Fund (Service Class) · LVIP BlackRock Equity Dividend RPM Fund (Service Class) · LVIP ClearBridge Variable Appreciation RPM Fund (Service Class) · LVIP Franklin Mutual Shares Securities RPM Fund (Service Class) · LVIP Invesco V.I. Comstock RPM Fund (Service Class) · LVIP SSgA International RPM Fund (Service Class) In addition, the table of the minimum and maximum total expenses charged by the funds has been updated as a result of these new investment options, as set forth below. The following item shows the minimum and maximum total expenses charged by the funds that you may pay periodically during the time that you own the contract. The expenses are for the year ending December 31, 2012 (or estimates for newly created funds).More detail concerning each fund’s fees and expenses is contained in the prospectus for each fund. Minimum Maximum Total Annual Fund Operating Expenses (expenses that are deducted from fund assets, including management fees, distribution and/or service (12b-1) fees, and other expenses) 0.25% 2.44% Total Annual Fund Operating Expenses (after contractual waivers/reimbursements*) 0.25% 1.85% *Some of the funds have entered into contractual waiver or reimbursement arrangements that may reduce fund management and other fees and/or expenses during the period of the arrangement. These arrangements vary in length, but no arrangement will terminate before April 30, 2015. EXAMPLES The following Examples are intended to help you compare the cost of investing in the contract with the cost of investing in other variable annuity contracts. These costs include Contractowner transaction expenses, contract fees, separate account annual expenses, and fund fees and expenses. The Examples have been calculated using the fees and expenses of the funds prior to the application of any contractual waivers and/or reimbursements. The first Example assumes that you invest $10,000 in the contract for the time periods indicated. The Example also assumes that your investment has a 5% return each year, the maximum fees and expenses of any of the funds and that the i4LIFE®Advantage with the EGMDB Death Benefit andGuaranteed Income Benefit (version 4) at the guaranteed maximum charge are in effect. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1) If you surrender your contract at the end of the applicable time period: 1 year 3 years 5 years 10 years 2) If you annuitize or do not surrender your contract at the end of the applicable time period: 1 year 3 years 5 years 10 years The next Example assumes that you invest $10,000 in the contract for the time periods indicated. The Example also assumes that your investment has a 5% return each year, the maximum fees and expenses of any of the funds and that the EEB with 5% Step-Up Death Benefit and Lincoln Lifetime IncomeSMAdvantage at the guaranteed maximum charge are in effect. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1) If you surrender your contract at the end of the applicable time period: 1 year 3 years 5 years 10 years 2) If you annuitize or do not surrender your contract at the end of the applicable time period: 1 year 3 years 5 years 10 years For more information, see Charges and Other Deductions in this prospectus, and the prospectuses for the funds. Premium taxes may also apply, although they do not appear in the examples. The examples do not assume bonus credits or persistency credits. Different fees and expenses not reflected in the examples may be imposed during a period in which Annuity Payouts are made. See The Contracts - Annuity Payouts, including Lincoln SmartIncomeSMInflation. These examples should not be considered a representation of past or future expenses. Actual expenses may be more or less than those shown. Investments of the Variable Account – Description of the Funds.This section outlines the sub-advisers and investment objectives for the funds being added effective January 6, 2014. More detailed information may be obtained from the current prospectus for each fund. You should read each fund prospectus carefully before investing. Please be advised that there is no assurance that any of the funds will achieve their stated objectives. LVIP Variable Insurance Products Trust, advised by Lincoln Investment Advisors Corporation · LVIP American Century VP Mid Cap Value RPM Fund: Capital appreciation; a fund of funds. · LVIP BlackRock Equity Dividend RPM Fund: Reasonable income by investing primarily in income-producing equity securities. (Sub-advised by BlackRock Investment Management, LLC) · LVIP ClearBridge Variable Appreciation RPM Fund: Capital appreciation; a fund of funds. · LVIP Franklin Mutual Shares Securities RPM Fund: Capital appreciation; a fund of funds. · LVIP Invesco V.I. Comstock RPM Fund: Capital appreciation; a fund of funds. · LVIP SSgA International RPM Fund: Capital appreciation; a fund of funds. The Contracts – Investment Requirements. If you have elected a Living Benefit Rider, you may be subject to the Investment Requirements outlined in the prospectus, according to which Living Benefit Rider you own and the date it was purchased. Please refer to your prospectus to determine if you are subject to Investment Requirements. The changes outlined below are effective January 6, 2014. All other provisions of Investment Requirements remain unchanged. The following change applies to Investment Requirements - Option 1.The LVIP American Century VP Mid Cap Value RPM Fund, LVIP BlackRock Equity Dividend RPM Fund, LVIP ClearBridge Variable Appreciation RPM Fund, LVIP Franklin Mutual Shares Securities RPM Fund, LVIP Invesco V.I. Comstock RPM Fund, and LVIP SSgA International RPM Fund will be considered “Non-Limited Subaccounts” as that term is described in your prospectus. The following change applies to Investment Requirements - Option 2.The LVIP American Century VP Mid Cap Value RPM Fund, LVIP BlackRock Equity Dividend RPM Fund, LVIP ClearBridge Variable Appreciation RPM Fund, LVIP Franklin Mutual Shares Securities RPM Fund, LVIP Invesco V.I. Comstock RPM Fund, and LVIP SSgA International RPM Fund will be added to Group 2. The following change applies to Investment Requirements – Option 3: The LVIP American Century VP Mid Cap Value RPM Fund, LVIP BlackRock Equity Dividend RPM Fund, LVIP ClearBridge Variable Appreciation RPM Fund, LVIP Franklin Mutual Shares Securities RPM Fund, LVIP Invesco V.I. Comstock RPM Fund, and LVIP SSgA International RPM Fund will be added to Group 2. The following features will no longer be available beginning on February 3, 2014. The Contracts – Death Benefits. As of February 3, 2014, SecureLine® will no longer be offered for death benefit proceeds. Annuity Payouts – Annuity Options – LincolnSmartIncomeSM Inflation.As of February 3, 2014, the Lincoln SmartIncomeSM Inflation fixed annuity payout option will no longer be available. Please retain this Supplement for future reference. THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Variable Annuity Account N ChoicePlusSM II Bonus Supplement dated December 5, 2013 to the Prospectus dated May 1, 2013, as supplemented This Supplement outlines important changes regarding:a) investment options, b) Investment Requirements for Living Benefit Riders, and c) certain features that impact your Lincoln ChoicePlusSM individual annuity contract.All other provisions in your prospectus, as supplemented, remain unchanged. This Supplement is for informational purposes only and requires no action on your part. Effective January 6, 2014, the following funds will be available as new investment options under your contract: · LVIP American Century VP Mid Cap Value RPM Fund (Service Class) · LVIP ClearBridge Variable Appreciation RPM Fund (Service Class) · LVIP Franklin Mutual Shares Securities RPM Fund (Service Class) · LVIP Invesco V.I. Comstock RPM Fund (Service Class) · LVIP SSgA International RPM Fund (Service Class) Also effective January 6, 2014, the LVIP BlackRock Equity Dividend RPM Fund (Service Class) will become available to all Contractowners, regardless of the date you purchased your contract. In addition, the table of the minimum and maximum total expenses charged by the funds has been updated as a result of these new investment options, as set forth below. The following item shows the minimum and maximum total expenses charged by the funds that you may pay periodically during the time that you own the contract. The expenses are for the year ending December 31, 2012 (or estimates for newly created funds).More detail concerning each fund’s fees and expenses is contained in the prospectus for each fund. Minimum Maximum Total Annual Fund Operating Expenses (expenses that are deducted from fund assets, including management fees, distribution and/or service (12b-1) fees, and other expenses) 0.35% 2.44% Total Annual Fund Operating Expenses (after contractual waivers/reimbursements*) 0.35% 1.85% *Some of the funds have entered into contractual waiver or reimbursement arrangements that may reduce fund management and other fees and/or expenses during the period of the arrangement. These arrangements vary in length, but no arrangement will terminate before April 30, 2015. EXAMPLES The following Examples are intended to help you compare the cost of investing in the contract with the cost of investing in other variable annuity contracts. These costs include Contractowner transaction expenses, contract fees, separate account annual expenses, and fund fees and expenses. The Examples have been calculated using the fees and expenses of the funds prior to the application of any contractual waivers and/or reimbursements. The first Example assumes that you invest $10,000 in the contract for the time periods indicated. The Example also assumes that your investment has a 5% return each year, the maximum fees and expenses of any of the funds and that the i4LIFE®Advantage with the EGMDB Death Benefit andGuaranteed Income Benefit (version 4) at the guaranteed maximum charge are in effect. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1) If you surrender your contract at the end of the applicable time period: 1 year 3 years 5 years 10 years 2) If you annuitize or do not surrender your contract at the end of the applicable time period: 1 year 3 years 5 years 10 years The next Example assumes that you invest $10,000 in the contract for the time periods indicated. The Example also assumes that your investment has a 5% return each year, the maximum fees and expenses of any of the funds and that the EEB with 5% Step-up Death Benefit and Lincoln Lifetime IncomeSMAdvantage at the guaranteed maximum charge are in effect. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1) If you surrender your contract at the end of the applicable time period: 1 year 3 years 5 years 10 years 2) If you annuitize or do not surrender your contract at the end of the applicable time period: 1 year 3 years 5 years 10 years For more information, see Charges and Other Deductions in this prospectus, and the prospectuses for the funds. Premium taxes may also apply, although they do not appear in the examples. The examples do not reflect bonus credits or persistency credits. Different fees and expenses not reflected in the examples may be imposed during a period in which Annuity Payouts are made. See The Contracts - Annuity Payouts, including Lincoln SmartIncomeSMInflation. These examples should not be considered a representation of past or future expenses. Actual expenses may be more or less than those shown. Investments of the Variable Account – Description of the Funds.This section outlines the investment objectives for the funds being added effective January 6, 2014. More detailed information may be obtained from the current prospectus for each fund. You should read each fund prospectus carefully before investing. Please be advised that there is no assurance that any of the funds will achieve their stated objectives. LVIP Variable Insurance Products Trust, advised by Lincoln Investment Advisors Corporation · LVIP American Century VP Mid Cap Value RPM Fund: Capital appreciation; a fund of funds. · LVIP ClearBridge Variable Appreciation RPM Fund: Capital appreciation; a fund of funds. · LVIP Franklin Mutual Shares Securities RPM Fund: Capital appreciation; a fund of funds. · LVIP Invesco V.I. Comstock RPM Fund: Capital appreciation; a fund of funds. · LVIP SSgA International RPM Fund: Capital appreciation; a fund of funds. The Contracts – Investment Requirements. If you have elected a Living Benefit Rider, you may be subject to the Investment Requirements outlined in the prospectus, according to which Living Benefit Rider you own and the date it was purchased. Please refer to your prospectus to determine if you are subject to Investment Requirements. The changes outlined below are effective January 6, 2014. All other provisions of Investment Requirements remain unchanged. The following change applies to Investment Requirements - Option 1.The LVIP American Century VP Mid Cap Value RPM Fund, LVIP ClearBridge Variable Appreciation RPM Fund, LVIP Franklin Mutual Shares Securities RPM Fund, LVIP Invesco V.I. Comstock RPM Fund, and LVIP SSgA International RPM Fund will be considered “Non-Limited Subaccounts” as that term is described in your prospectus. The following change applies to Investment Requirements - Option 2.The LVIP American Century VP Mid Cap Value RPM Fund, LVIP ClearBridge Variable Appreciation RPM Fund, LVIP Franklin Mutual Shares Securities RPM Fund, LVIP Invesco V.I. Comstock RPM Fund, and LVIP SSgA International RPM Fund will be added to Group 2. The following change applies to Investment Requirements – Option 3: The LVIP American Century VP Mid Cap Value RPM Fund, LVIP ClearBridge Variable Appreciation RPM Fund, LVIP Franklin Mutual Shares Securities RPM Fund, LVIP Invesco V.I. Comstock RPM Fund, and LVIP SSgA International RPM Fund will be added to Group 2. The following features will no longer be available beginning on February 3, 2014. The Contracts – Death Benefits. As of February 3, 2014, SecureLine® will no longer be offered for death benefit proceeds. Annuity Payouts – Annuity Options – LincolnSmartIncomeSM Inflation.As of February 3, 2014, the Lincoln SmartIncomeSM Inflation fixed annuity payout option will no longer be available. Please retain this Supplement for future reference. THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Variable Annuity Account N ChoicePlus AssuranceSM Bonus Supplement dated December 5, 2013 to the Prospectus dated May 1, 2013, as supplemented This Supplement outlines important changes regarding:a) investment options, b) Investment Requirements for Living Benefit Riders, and c) certain features that impact your Lincoln ChoicePlus AssuranceSM individual annuity contract.All other provisions in your prospectus, as supplemented, remain unchanged. This Supplement is for informational purposes only and requires no action on your part. Effective January 6, 2014, the following funds will be available as a new investment options under your contract: · LVIP American Century VP Mid Cap Value RPM Fund (Service Class) · LVIP ClearBridge Variable Appreciation RPM Fund (Service Class) · LVIP Franklin Mutual Shares Securities RPM Fund (Service Class) · LVIP Invesco V.I. Comstock RPM Fund (Service Class) · LVIP SSgA International RPM Fund (Service Class) In addition, the table of the minimum and maximum total expenses charged by the funds has been updated as a result of these new investment options, as set forth below. The following item shows the minimum and maximum total expenses charged by the funds that you may pay periodically during the time that you own the contract. The expenses are for the year ending December 31, 2012 (or estimates for newly created funds).More detail concerning each fund’s fees and expenses is contained in the prospectus for each fund. Minimum Maximum Total Annual Fund Operating Expenses (expenses that are deducted from fund assets, including management fees, distribution and/or service (12b-1) fees, and other expenses) 0.50% 2.44% Total Annual Fund Operating Expenses (after contractual waivers/reimbursements*) 0.50% 1.85% *Some of the funds have entered into contractual waiver or reimbursement arrangements that may reduce fund management and other fees and/or expenses during the period of the arrangement. These arrangements vary in length, but no arrangement will terminate before April 30, 2015. The following table shows the expenses charged by the fund (as a percentage of the fund’s average net assets): Management Fees (before any waivers/ Reimburse-ments)+ 12b-1 Fees (before any waivers/ reimburse-ments)+ Other Expenses (before any waivers/ reimbursements)+ Acquired Fund Fees and Expenses (AFFE) Total Expenses (before any waivers/ reimburse-ments) Total Contractual waivers/ reimburse-ments (if any) Total Expenses (after any waivers/ reimburse-ments) LVIP American Century VP Mid Cap Value RPM Fund1, 2 0.75% 0.35% 0.33% 1.01% 2.44% -1.08% 1.36% LVIP ClearBridge Variable Appreciation RPM Fund1. 3 0.64% 0.35% 0.33% 0.76% 2.08% -0.97% 1.11% LVIP Franklin Mutual Shares Securities RPM Fund1, 4 0.65% 0.35% 0.29% 0.71% 2.00% -0.89% 1.11% LVIP Invesco V.I. Comstock RPM Fund1,5 0.65% 0.35% 0.29% 0.78% 2.07% -0.94% 1.13% LVIP SSgA International RPM Fund1,6 0.76% 0.25% 0.29% 0.50% 1.80% -0.80% 1.00% 1Other Expenses are based on estimated amounts for the current fiscal year. 2Lincoln Investment Advisors Corporation (the “adviser”) has contractually agreed to waive the following portion of its advisory fee: 0.75% of the Fund’s average daily net assets. The adviser has also contractually agreed to reimburse the Fund to the extent that the Total Annual Fund Operating Expenses (excluding AFFE) exceed 0.35% of the Fund’s average daily net assets for the Service Class. Both agreements will continue at least through April30, 2015 and cannot be terminated before that date without the mutual agreement of the Fund’s board of trustees and the adviser. 3Lincoln Investment Advisors Corporation (the “adviser”) has contractually agreed to waive the following portion of its advisory fee: 0.64% of the Fund’s average daily net assets. The adviser has also contractually agreed to reimburse the Fund to the extent that the Total Annual Fund Operating Expenses (excluding AFFE) exceed 0.35% of the Fund’s average daily net assets for the Service Class. Both agreements will continue at least through April30, 2015 and cannot be terminated before that date without the mutual agreement of the Fund’s board of trustees and the adviser. 4Lincoln Investment Advisors Corporation (the “adviser”) has contractually agreed to waive the following portion of its advisory fee: 0.65% of the Fund’s average daily net assets. The adviser has also contractually agreed to reimburse the Fund to the extent that the Total Annual Fund Operating Expenses (excluding AFFE) exceed 0.40% of the Fund’s average daily net assets for the Service Class. Both agreements will continue at least through April30, 2015 and cannot be terminated before that date without the mutual agreement of the Fund’s board of trustees and the adviser. 5Lincoln Investment Advisors Corporation (the “adviser”) has contractually agreed to waive the following portion of its advisory fee: 0.65% of the Fund’s average daily net assets. The adviser has also contractually agreed to reimburse the Fund to the extent that the Total Annual Fund Operating Expenses (excluding AFFE) exceed 0.35% of the Fund’s average daily net assets for the Service Class. Both agreements will continue at least through April30, 2015 and cannot be terminated before that date without the mutual agreement of the Fund’s board of trustees and the adviser. 6Lincoln Investment Advisors Corporation (the “adviser”) has contractually agreed to waive the following portion of its advisory fee: 0.56% of the Fund’s average daily net assets. The adviser has also contractually agreed to reimburse the Fund to the extent that the Total Annual Fund Operating Expenses (excluding AFFE) exceed 0.50% of the Fund’s average daily net assets for the Service Class. Both agreements will continue at least through April30, 2015 and cannot be terminated before that date without the mutual agreement of the Fund’s board of trustees and the adviser. Effective January 6, 2014, the expenses of the LVIP SSgA Global Tactical Allocation RPM Fund will increase according to the following table. The following table shows the expenses charged by the fund (as a percentage of the fund’s average net assets): Management Fees (before any waivers/ Reimburse-ments)+ 12b-1 Fees (before any waivers/ reimburse-ments)+ Other Expenses (before any waivers/ reimbursements)+ Acquired Fund Fees and Expenses (AFFE) Total Expenses (before any waivers/ reimburse-ments) Total Contractual waivers/ reimburse-ments (if any) Total Expenses (after any waivers/ reimburse-ments) LVIP SSgA Global Tactical Allocation RPM Fund1 0.40% 0.25% 0.05% 0.32% 1.02% -0.10% 0.92% 1Lincoln Investment Advisors Corporation (the “adviser”) has contractually agreed to waive the following portion of its advisory fee: 0.10% of the Fund’s average daily net assets. The agreement will continue at least through April30, 2015 and cannot be terminated before that date without the mutual agreement of the Fund’s board of trustees and the adviser. EXAMPLES The following Examples are intended to help you compare the cost of investing in the contract with the cost of investing in other variable annuity contracts. These costs include Contractowner transaction expenses, contract fees, separate account annual expenses, and fund fees and expenses. The Examples have been calculated using the fees and expenses of the funds prior to the application of any contractual waivers and/or reimbursements. The first Example assumes that you invest $10,000 in the contract for the time periods indicated. The Example also assumes that your investment has a 5% return each year, the maximum fees and expenses of any of the funds and that the i4LIFE®Advantage with the EGMDB Death Benefit andGuaranteed Income Benefit (version 4) at the guaranteed maximum charge are in effect. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1) If you surrender your contract at the end of the applicable time period: 1 year 3 years 5 years 10 years 2) If you annuitize or do not surrender your contract at the end of the applicable time period: 1 year 3 years 5 years 10 years The next Example assumes that you invest $10,000 in the contract for the time periods indicated. The Example also assumes that your investment has a 5% return each year, the maximum fees and expenses of any of the funds and that the EEB Death Benefit and Lincoln Lifetime IncomeSMAdvantage at the guaranteed maximum charge are in effect. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1) If you surrender your contract at the end of the applicable time period: 1 year 3 years 5 years 10 years 2) If you annuitize or do not surrender your contract at the end of the applicable time period: 1 year 3 years 5 years 10 years For more information, see Charges and Other Deductions in this prospectus, and the prospectuses for the funds. Premium taxes may also apply, although they do not appear in the examples. The Examples do not reflect bonus credits or persistency credits. Different fees and expenses not reflected in the examples may be imposed during a period in which Annuity Payouts are made. See The Contracts - Annuity Payouts, including Lincoln SmartIncomeSMInflation. These examples should not be considered a representation of past or future expenses. Actual expenses may be more or less than those shown. Investments of the Variable Account – Description of the Funds.This section outlines the investment objectives for the funds being added effective January 6, 2014. More detailed information may be obtained from the current prospectus for each fund. You should read each fund prospectus carefully before investing. Please be advised that there is no assurance that any of the funds will achieve their stated objectives. LVIP Variable Insurance Products Trust, advised by Lincoln Investment Advisors Corporation · LVIP American Century VP Mid Cap Value RPM Fund: Capital appreciation; a fund of funds. · LVIP ClearBridge Variable Appreciation RPM Fund: Capital appreciation; a fund of funds. · LVIP Franklin Mutual Shares Securities RPM Fund: Capital appreciation; a fund of funds. · LVIP Invesco V.I. Comstock RPM Fund: Capital appreciation; a fund of funds. · LVIP SSgA International RPM Fund: Capital appreciation; a fund of funds. The Contracts – Investment Requirements. If you have elected a Living Benefit Rider, you may be subject to the Investment Requirements outlined in the prospectus, according to which Living Benefit Rider you own and the date it was purchased. Please refer to your prospectus to determine if you are subject to Investment Requirements. The changes outlined below are effective January 6, 2014. All other provisions of Investment Requirements remain unchanged. The following change applies to Investment Requirements - Option 1.The LVIP American Century VP Mid Cap Value RPM Fund, LVIP ClearBridge Variable Appreciation RPM Fund, LVIP Franklin Mutual Shares Securities RPM Fund, LVIP Invesco V.I. Comstock RPM Fund, and LVIP SSgA International RPM Fund will be considered “Non-Limited Subaccounts” as that term is described in your prospectus. The following change applies to Investment Requirements - Option 2.The LVIP American Century VP Mid Cap Value RPM Fund, LVIP ClearBridge Variable Appreciation RPM Fund, LVIP Franklin Mutual Shares Securities RPM Fund, LVIP Invesco V.I. Comstock RPM Fund, and LVIP SSgA International RPM Fund will be added to Group 2. The following change applies to Investment Requirements – Option 3. The LVIP American Century VP Mid Cap Value RPM Fund, LVIP ClearBridge Variable Appreciation RPM Fund, LVIP Franklin Mutual Shares Securities RPM Fund, LVIP Invesco V.I. Comstock RPM Fund, and LVIP SSgA International RPM Fund will be added to Group 2. The following features will no longer be available beginning on February 3, 2014. The Contracts – Death Benefits. As of February 3, 2014, SecureLine® will no longer be offered for death benefit proceeds. Annuity Payouts – Annuity Options – LincolnSmartIncomeSM Inflation.As of February 3, 2014, the Lincoln SmartIncomeSM Inflation fixed annuity payout option will no longer be available. Please retain this Supplement for future reference. PART A The prospectuses for the ChoicePlus Bonus, ChoicePlus II Bonus and ChoicePlus Assurance (Bonus) variable annuity contracts, assupplemented, are incorporated herein by reference to Post-Effective Amendment No. 59 (File No. 333-36304) filed on April 23, 2013. PART B The Statements of Additional Information for the ChoicePlus Bonus, ChoicePlus II Bonus and ChoicePlus Assurance (Bonus) variable annuity contracts incorporated herein by reference to Post-Effective Amendment No. 59 (File No. 333-36304) filed on April 23, 2013. Lincoln Life Variable Annuity Account N PART C - OTHER INFORMATION Item 24. Financial Statements and Exhibits (a) List of Financial Statements 1. Part A The Table of Condensed Financial Information is incorporated herein by reference to Post-Effective Amendment No. 59 (File No. 333-36304) filed on April 23, 2013. 2. Part B The following financial statements for the Variable Account are incorporated herein by reference to Post-Effective Amendment No. 59 (File No. 333-36304) filed on April 23, 2013. Statement of Assets and Liabilities - December 31, 2012 Statement of Operations - Year ended December 31, 2012 Statements of Changes in Net Assets - Years ended December 31, 2012 and 2011 Notes to Financial Statements - December 31, 2012 Report of Independent Registered Public Accounting Firm 3. Part B The following consolidated financial statements for The Lincoln National Life Insurance Company are incorporated herein by reference to Post-Effective Amendment No. 59 (File No. 333-36304) filed on April 23, 2013. Consolidated Balance Sheets - Years ended December 31, 2012 and 2011 Consolidated Statements of Comprehensive Income (Loss) - Years ended December 31, 2012, 2011 and 2010 Consolidated Statements of Stockholders’ Equity - Years ended December 31, 2012, 2011 and 2010 Consolidated Statements of Cash Flows - Years ended December 31, 2012, 2011 and 2010 Notes to Consolidated Financial Statements - December 31, 2012 Report of Independent Registered Public Accounting Firm (b) List of Exhibits (1) Resolutions of the Board of Directors of The Lincoln National Life Insurance Company establishing Separate Account N incorporated herein by reference to Registration Statement on Form N-4 (File No. 333-40937) filed on November 25, 1997. (2) None (3)(a) Selling Group Agreement incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-40937) filed on April 29, 1999. (b) Amendment to Selling Group Agreement incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-40937) filed on April 29, 1999. (c) Amendment to Schedule A of Selling Group Agreement dated February 14, 2000 incorporated herein by reference to Post-Effective Amendment No. 5 (File No. 333-40937) filed on April 19, 2000. (d) Selling Group Agreement for ChoicePlus Assurance incorporated herein by reference to Post-Effective Amendment No. 11 (File No. 333-36304) filed on April 13, 2004. (e) ChoicePlus Selling Agreement for Affiliates incorporated herein by reference to Post-Effective Amendment No. 11 (File No. 333-36304) filed on April 13, 2004. (f) Principal Underwriting Agreement between The Lincoln National Life Insurance Company and Lincoln Financial Distributors, Inc. incorporated herein by reference to Post-Effective Amendment No. 24 (File No. 333-61554) filed on December 18, 2007. (4)(a) ChoicePlus Bonus Variable Annuity Contract incorporated herein by reference to Post-Effective Amendment No. 4 (File No. 333-36304) filed on April 11, 2002. (b) ChoicePlus Bonus Estate Enhancement Benefit Rider incorporated herein by reference to Post-Effective Amendment No. 6 (File No. 333-40937) filed on April 12, 2001. (c) ChoicePlus Bonus and ChoicePlus II Bonus Income4Life Solution (IRA) Rider incorporated herein by reference to Post-Effective Amendment No. 4 (File No. 333-36304) filed on April 11, 2002. (d) ChoicePlus Bonus and ChoicePlus II Bonus Income4Life Solution (NQ) Rider incorporated herein by reference to Post-Effective Amendment No. 4 (File No. 333-36304) filed on April 11, 2002. (e) ChoicePlus II Bonus Annuity Contract (30070-B) incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-36304) filed on August 8, 2001. (f) ChoicePlus II Bonus Annuity Payment Option Rider incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-36304) filed on August 8, 2001. (g) ChoicePlus II Bonus Interest Adjusted Fixed Account Rider incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-36304) filed on August 8, 2001. (h) ChoicePlus II Bonus 1% Step-up Death Benefit Rider incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-36304) filed on August 8, 2001. (i) ChoicePlus II Bonus Estate Enhancement Benefit Rider incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-36304) filed on August 8, 2001. (j) ChoicePlus II Bonus 1% Estate Enhancement Benefit Rider incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-36304) filed on August 8, 2001. (k) ChoicePlus II Bonus Bonus Rider incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-36304) filed on August 8, 2001. (l) ChoicePlus II Bonus Persistency Credit Rider incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-36304) filed on August 8, 2001. (m) Variable Annuity Income Rider (I4LA-NQ) incorporated herein by reference to Post-Effective Amendment No. 5 (File No. 333-36304) filed on October 11, 2002. (n) Accumulation Benefit Enhancement Rider (ABE) incorporated herein by reference to Post-Effective Amendment No. 4 (File No. 333-36304) filed on April 11, 2002. (o) Estate Enhancement Benefit Rider with 5% Step-Up Death Benefit incorporated herein by reference to Post-Effective Amendment No. 4 (File No. 333-36304) filed on April 11, 2002. (p) Variable Annuity Income Rider (I4LA-Q) incorporated herein by reference to Post-Effective Amendment No. 5 (File No. 333-36304) filed on October 11, 2002. (q) 28877-E IRA Rider incorporated herein by reference to Post-Effective Amendment No. 8 (File No. 333-36304) filed on April 24, 2003. (r) 28ider incorporated herein by reference to Post-Effective Amendment No. 8 (File No. 333-36304) filed on April 24, 2003. (s) 5ider incorporated herein by reference to Post-Effective Amendment No. 8 (File No. 333-36304) filed on April 24, 2003. (t) Contract Benefit Data (I4LA-CB 8/02) incorporated herein by reference to Post-Effective Amendment No. 8 (File No. 333-36304) filed on April 24, 2003. (u) Contract Benefit Data (I4LA-CB-PR) incorporated herein by reference to Post-Effective Amendment No. 8 (File No. 333-36304) filed on April 24, 2003. (v) Variable Annuity Income Rider (I4LA-Q) incorporated herein by reference to Post-Effective Amendment No. 8 (File No. 333-36304) filed on April 24, 2003. (w) Variable Annuity Income Rider (I4LA-NQ) incorporated herein by reference to Post-Effective Amendment No. 8 (File No. 333-36304) filed on April 24, 2003. (x) Variable Annuity Income Rider (I4LA-NQ 10/02) incorporated herein by reference to Post-Effective Amendment No. 8 (File No. 333-36304) filed on April 24, 2003. (y) Variable Annuity Income Rider (I4LA-Q-PR) incorporated herein by reference to Post-Effective Amendment No. 8 (File No. 333-36304) filed on April 24, 2003. (z) Variable Annuity Income Rider (I4LA-NQ-PR) incorporated herein by reference to Post-Effective Amendment No. 8 (File No. 333-36304) filed on April 24, 2003. B-2 (aa) Variable Annuity Rider (32793) incorporated herein by reference to Post-Effective Amendment No. 8 (File No. 333-36304) filed on April 24, 2003. (bb) ABE prorate Rider incorporated herein by reference to Post-Effective Amendment No. 8 (File No. 333-36304) filed on April 24, 2003. (cc) 1% stepup and EEB prorate Rider incorporated herein by reference to Post-Effective Amendment No. 8 (File No. 333-36304) filed on April 24, 2003. (dd) EEB prorate Rider incorporated herein by reference to Post-Effective Amendment No. 8 (File No. 333-36304) filed on April 24, 2003. (ee) 1% stepup and DB prorate Rider incorporated herein by reference to Post-Effective Amendment No. 8 (File No. 333-36304) filed on April 24, 2003. (ff) EGMDB prorate Rider incorporated herein by reference to Post-Effective Amendment No. 8 (File No. 333-36304) filed on April 24, 2003. (gg) GOP prorate Rider incorporated herein by reference to Post-Effective Amendment No. 8 (File No. 333-36304) filed on April 24, 2003. (hh) Variable Annuity Income Rider (i4L-NQ-PR 8/03) incorporated herein by reference to Post-Effective Amendment No. 11 (File No. 333-36304) filed on April 13, 2004. (ii) Variable Annuity Income Rider (i4L-NQ 8/03) incorporated herein by reference to Post-Effective Amendment No. 11 (File No. 333-36304) filed on April 13, 2004. (jj) Variable Annuity Income Rider (i4L-Q-PR 8/03) incorporated herein by reference to Post-Effective Amendment No. 11 (File No. 333-36304) filed on April 13, 2004. (kk) Variable Annuity Income Rider (i4L-Q 8/03) incorporated herein by reference to Post-Effective Amendment No. 11 (File No. 333-36304) filed on April 13, 2004. (ll) Variable Annuity Rider (32/04) incorporated herein by reference to Post-Effective Amendment No. 9 (File No. 333-35780) filed on June 9, 2004. (mm) Variable Annuity Income Rider (i4LA-NQ 9/05) incorporated herein by reference to Post-Effective Amendment No. 12 (File No. 333-35784) filed on June 20, 2005. (nn) Variable Annuity Income Rider (i4LA-Q 9/05) incorporated herein by reference to Post-Effective Amendment No. 12 (File No. 333-35784) filed on June 20, 2005. (oo) Variable Annuity Income Rider (i4LA-NQ-PR 9/05) incorporated herein by reference to Post-Effective Amendment No. 12 (File No. 333-35784) filed on June 20, 2005. (pp) Variable Annuity Income Rider (i4LA-Q-PR 9/05) incorporated herein by reference to Post-Effective Amendment No. 12 (File No. 333-35784) filed on June 20, 2005. (qq) Guaranteed Income Later Rider (4LATER 2/06) incorporated herein by reference to Post-Effective Amendment No. 23 ( File No. 333-36136) filed on April 4, 2006. (rr) Guaranteed Income Benefit Rider (GIB 1/06) incorporated herein by reference to Post-Effective Amendment No. 22 (File No. 333-40937) filed on April 18, 2006. (ss) Guaranteed Income Benefit Rider (IGIB 1/06) incorporated herein by reference to Post-Effective Amendment No. 22 (File No. 333-40937) filed on April 18, 2006. (tt) Contract Benefit Data (CBD 1/06) incorporated herein by reference to Post-Effective Amendment No. 22 (File No. 333-40937) filed on April 18, 2006. (uu) Allocation Amendment (AR503 1/06) incorporated herein by reference to Post-Effective Amendment No. 22 (File No. 333-40937) filed on April 18, 2006. (vv) Variable Annuity Payment Option Rider (I4LA-Q 1/06) incorporated herein by reference to Post-Effective Amendment No. 22 (File No. 333-40937) filed on April 18, 2006. (ww) Variable Annuity Payment Option Rider (I4LA-NQ 1/06) incorporated herein by reference to Post-Effective Amendment No. 22 (File No. 333-40937) filed on April 18, 2006. (xx) Variable Annuity Rider (32793 7/06) incorporated herein by reference to Post-Effective Amendment No. 22 (File No. 333-36304) filed on December 21, 2006. B-3 (yy) Variable Annuity Payment Option Rider (I4LA-Q 1/07) incorporated herein by reference to Post-Effective Amendment No. 23 (File No. 333-36304) filed on April 17, 2007. (zz) Variable Annuity Death Benefit Rider (DB-3 1/06) incorporated herein by reference to Post-Effective Amendment No. 23 (File No. 333-36304) filed on April 17, 2007. (a-3) Variable Annuity Living Benefits Rider (AR-512 2/08) incorporated herein by reference to Post-Effective Amendment No. 24 (File No. 333-61554) filed on December 18, 2007. (b-3) Variable Annuity Living Benefits Rider (AR 512 1/09) incorporated herein by reference to Post-Effective Amendment No. 26 (File No. 333-63505) filed on April 3, 2009. (c-3) Variable Annuity Living Benefits Rider (AR 512P 1/09) incorporated herein by reference to Post-Effective Amendment No. 26 (File No. 333-63505) filed on April 3, 2009. (d-3) Guaranteed Income Benefit Rider (AGIB 6/08) incorporated herein by reference to Post-Effective Amendment No. 26 (File No. 333-63505) filed on April 3, 2009. (e-3) Section 403(b) Annuity Endorsement (32481-I-12/08) incorporated herein by reference to Post-Effective Amendment No. 26 (File No. 333-63505) filed on April 3, 2009. (f-3) Bonus Rider (32146 4/08) incorporated herein by reference to Post-Effective Amendment No. 24 (File No. 333-35780) filed on April 7, 2009. (g-3) SmartIncome Rider and Amendment (AE 525 2/09) incorporated herein by reference to Post-Effective Amendment No. 38 (File No. 333-61554) filed on November 20, 2009. (h-3) Guaranteed Income Benefit Rider (GIB v4) (AR-528 8/10) incorporated herein by reference to Post-Effective Amendment No. 44 (File No. 333-40937) filed on October 28, 2010. (i-3) Contract Benefit Data (CBD 8/10) incorporated herein by reference to Post-Effective Amendment No. 44 (File No. 333-40937) filed on October 28, 2010. (j-3) Variable Annuity Payment Option Rider (I4LA-NQ 8/10) incorporated herein by reference to Post-Effective Amendment No. 44 (File No. 333-40937) filed on October 28, 2010. (k-3) Variable Annuity Payment Option Rider (I4LA-Q 8/10) incorporated herein by reference to Post-Effective Amendment No. 44 (File No. 333-40937) filed on October 28, 2010. (5)(a) ChoicePlus Bonus Application incorporated herein by reference to Pre-Effective Amendment No. 1 (File No. 333-36304) filed on July 19, 2000. (b) ChoicePlus II Bonus Application incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-36304) filed on August 8, 2001. (c) ChoicePlus Assurance (Bonus) Application (CPABB 1/08) incorporated herein by reference to Post-Effective Amendment No. 29 (File No. 333-36304) filed on April 11, 2008. (6)(a) Articles of Incorporation of The Lincoln National Life Insurance Company incorporated herein by reference to Pre-Effective Amendment No. 1 (File No. 333-04999) filed on September 24, 1996. (b) By-laws of The Lincoln National Life Insurance Company incorporated herein by reference to Post-Effective Amendment No. 3 on Form N-6 (File No. 333-118478) filed on April 5, 2007. (7)(a) Automatic Indemnity Reinsurance Agreement Amended and Restated as of January 1, 2010 between The Lincoln National Life Insurance Company and Lincoln National Reinsurance Company (Barbados) Limited incorporated herein by reference to Post-Effective Amendment No. 43 (File No. 033-26032) filed on April 7, 2010. (i) Amendments to the Automatic Indemnity Reinsurance Agreement incorporated herein by reference to Post-Effective Amendment No. 28 (File No. 333-138190) filed on November 5, 2013. (b) Automatic Reinsurance Agreement effective July 1, 2007 between The Lincoln National Life Insurance Company and Swiss Re Life & Health America Inc. incorporated herein by reference to Post-Effective Amendment No. 5 (File No. 333-138190) filed on April 8, 2008. (i) Amendments to Automatic Reinsurance Agreement effective July 1, 2007 between The Lincoln National Life Insurance Company and Swiss Re Life & Health America Inc. incorporated herein by reference to Post-Effective Amendment No. 40 (File No. 333-40937) filed on April 7, 2010. (c) Reinsurance Trust Agreement dated November 1, 2013, by and among Union Hamilton Reinsurance Ltd., The Lincoln National Life Insurance Company and US Bank National Association incorporated herein by reference to Post-Effective Amendment No. 28 (File No. 333-138190) filed on November 5, 2013. (d) Reinsurance Agreement dated November 1, 2013, between The Lincoln National Life Insurance Company and Union Hamilton Reinsurance, Ltd. incorporated herein by reference to Post-Effective Amendment No. 28 (File No. 333-138190) filed on November 5, 2013. (e) Guaranty Agreement as of November 1, 2013 by Wells Fargo & Company to and for the benefit of The Lincoln National Life Insurance Company incorporated herein by reference to Post-Effective Amendment No. 28 (File No. 333-138190) filed on November 5, 2013. (8)(a) Fund Participation Agreements and Amendments between The Lincoln National Life Insurance Company and: B-4 (i) AIM Variable Insurance Funds, Inc. incorporated herein by reference to Post-Effective Amendment No. 21 on Form N-6 (File No. 333-146507) filed on April 2, 2013. (ii) DWS Investments VIT Funds incorporated herein by reference to Post-Effective Amendment No. 21 on Form N-6 (File No. 333-146507) filed on April 2, 2013. (iii) Delaware VIP Trust incorporated herein by reference to Post-Effective Amendment No. 16 on Form N-6 (File No. 333-155333) filed on April 3, 2012. (iv) American Century Variable Products incorporated herein by reference to Post-Effective Amendment No. 16 on Form N-6 (File No. 333-146507) filed on April 1, 2011. (v) Lincoln Variable Insurance Products Trust incorporated herein by reference to Post-Effective Amendment No. 21 on Form N-6 (File No. 333-146507) filed on April 2, 2013. (vi) Fidelity Variable Insurance Products Fund incorporated herein by reference to Post-Effective Amendment No. 16 on Form N-6 (File No. 333-155333) filed on April 3, 2012. (vii) MFS Variable Insurance Trust incorporated herein by reference to Post-Effective Amendment No. 21 on Form N-6 (File No. 333-146507) filed on April 2, 2013. (viii) American Funds Insurance Series incorporated herein by reference to Post-Effective Amendment No. 21 on Form N-6 (File No. 333-146507) filed on April 2, 2013. (ix) AllianceBernstein Variable Products Series Fund incorporated herein by reference to Post-Effective Amendment No. 16 on Form N-6 (File No. 333-155333) filed on April 3, 2012. (x) Franklin Templeton Variable Insurance Products Trust incorporated herein by reference to Post-Effective Amendment No. 16 on Form N-6 (File No. 333-155333) filed on April 3, 2012. (xi) Neuberger Berman Advisers Management Trust incorporated herein by reference to Post-Effective Amendment No. 21 on Form N-6 (File No. 333-146507) filed on April 2, 2013. (xii) Putnam Variable Insurance Trust incorporated herein by reference to Post-Effective Amendment No. 1 on Form N-6 (File No. 333-139960) filed on April 1, 2008. (xiii) Janus Aspen Series incorporated herein by reference to Post-Effective Amendment No. 13 on Form N-6 (File No. 333-146507) filed on April 1, 2010. (xiv) DWS Variable Series II incorporated herein by reference to Post-Effective Amendment No. 21 on Form N-6 (File No. 333-146507) filed on April 2, 2013. (xv) BlackRock Variable Series Funds, Inc. incorporated herein by reference to Post-Effective Amendment No. 16 on Form N-6 (File No. 333-146507) filed on April 1, 2011. (xvi) PIMCO Variable Insurance Trust incorporated herein by reference to Post-Effective Amendment No. 16 on Form N-6 (File No. 333-146507) filed on April 1, 2011. (b) Rule 22c-2 Agreements between The Lincoln National Life Insurance Company and: (i) AIM Variable Insurance Funds incorporated herein by reference to Post-Effective Amendment No. 30 (File No. 333-36304) filed on May 29, 2008. (ii) American Century Investments Variable Products incorporated herein by reference to Post-Effective Amendment No. 29 (File No. 333-61554) filed on March 16, 2009. (iii) American Funds Insurance Series incorporated herein by reference to Post-Effective Amendment No. 30 (File No. 333-36304) filed on May 29, 2008. (iv) BlackRock Variable Series Funds, Inc. incorporated herein by reference to Post-Effective Amendment No. 22 (File No. 333-68842) filed on June 22, 2009. (v) Delaware VIP Trust incorporated herein by reference to Post-Effective Amendment No. 57 (File No. 333-36316) filed on March 30, 2012. (vi) Fidelity Variable Insurance Products Trust incorporated herein by reference to Post-Effective Amendment No. 30 (File No. 333-36304) filed on May 29, 2008. (vii) Franklin Templeton Variable Insurance Products Trust incorporated herein by reference to Post-Effective Amendment No. 30 (File No. 333-36304) filed on May 29, 2008. (viii) Janus Aspen Series incorporated herein by reference to Post-Effective Amendment No. 30 (File No. 333-36304) filed on May 29, 2008. (ix) Lincoln Variable Insurance Products Trust incorporated herein by reference to Post-Effective Amendment No. 30 (File No. 333-36304) filed on May 29, 2008. B-5 (x) MFS Variable Insurance Trust incorporated herein by reference to Post-Effective Amendment No. 30 (File No. 333-36304) filed on May 29, 2008. (xi) Neuberger Berman Advisers Management Trust incorporated herein by reference to Post-Effective Amendment No. 57 (File No. 333-36316) filed on March 30, 2012. (xii) Putnam Variable Trust incorporated herein by reference to Post-Effective Amendment No. 30 (File No. 333-36304) filed on May 29, 2008. (c) Accounting and Financial Administration Services Agreement among Mellon Bank, N.A., The Lincoln National Life Insurance Company and Lincoln Life & Annuity Company of New York is incorporated herein by reference to Registration Statement on Form N-4 (File No. 333-147673) filed on November 28, 2007. (9)(a) Opinion and Consent of Mary Jo Ardington, Counsel of The Lincoln National Life Insurance Company as to the legality of securities being issued incorporated herein by reference to Pre-Effective Amendment No. 1 (File No. 333-36304) filed on July 19, 2000. (b) Opinion and Consent of Mary Jo Ardington, Counsel of The Lincoln National Life Insurance Company as to legality of securities being issued incorporated herein by reference to Post-Effective Amendment No. 2 (File No. 333-36304) filed on June 8, 2001. (c) Opinion and Consent of Mary Jo Ardington, Counsel of The Lincoln National Life Insurance Company as to legality of securities being issued incorporated herein by reference to Post-Effective No. 8 (File No. 333-36304) filed on April 24, 2003. (10)(a) Consent of Ernst & Young LLP, Independent Registered Public Accounting Firm (b) Power of Attorney - Principal Officers and Directors of The Lincoln National Life Insurance Company (11) Not applicable (12) Not applicable (13) Organizational Chart of the Lincoln National Insurance Holding Company System incorporated herein by reference to Post-Effective Amendment No. 2 (File No. 333-181796) filed on August 6, 2013. Item 25. Directors and Officers of the Depositor The following list contains the officers and directors of The Lincoln National Life Insurance Company who are engaged directly or indirectly in activities relating to Lincoln Life Variable Annuity Account N as well as the contracts. The list also shows The Lincoln National Life Insurance Company's executive officers. Name Positions and Offices with Depositor Charles A. Brawley, III** Vice President and Secretary Ellen Cooper** Executive Vice President, Chief Investment Officer and Director Chuck C. Cornelio*** Executive Vice President, Chief Administrative Officer and Director Jeffrey D. Coutts** Senior Vice President and Treasurer Randal J. Freitag** Executive Vice President, Chief Financial Officer and Director Dennis R. Glass** President and Director Mark E. Konen** Executive Vice President and Director Keith J. Ryan* Vice President and Director *Principal business address is 1300 South Clinton Street, Fort Wayne, Indiana 46802 **Principal business address is Radnor Financial Center, 150 Radnor Chester Road, Radnor, PA 19087 ***Principal business address is 100 North Greene Street, Greensboro, NC 27401 Item 26. Persons Controlled by or Under Common Control with the Depositor or Registrant See Exhibit 13: Organizational Chart of the Lincoln National Insurance Holding Company System. Item 27. Number of Contractowners As of September 30, 2013 there were 274,969 contract owners under Account N. Item 28. Indemnification a)Brief description of indemnification provisions. B-6 In general, Article VII of the By-Laws of The Lincoln National Life Insurance Company (Lincoln Life or Company) provides that Lincoln Life will indemnify certain persons against expenses, judgments and certain other specified costs incurred by any such person if he/she is made a party or is threatened to be made a party to a suit or proceeding because he/she was a director, officer, or employee of Lincoln Life, as long as he/she acted in good faith and in a manner he/she reasonably believed to be in the best interests of, or act opposed to the best interests of, Lincoln Life. Certain additional conditions apply to indemnification in criminal proceedings. In particular, separate conditions govern indemnification of directors, officers, and employees of Lincoln Life in connection with suits by, or in the right of, Lincoln Life. Please refer to Article VII of the By-Laws of Lincoln Life (Exhibit no. 6(b) hereto) for the full text of the indemnification provisions. Indemnification is permitted by, and is subject to the requirements of, Indiana law. b)Undertaking pursuant to Rule 484 of Regulation C under the Securities Act of 1933: Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the Registrant pursuant to the provisions described in Item 28(a) above or otherwise, the Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer, or controlling person of the Registrant in the successful defense of any such action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 29. Principal Underwriter (a) Lincoln Financial Distributors, Inc. (“LFD”) currently serves as Principal Underwriter for: Lincoln National Variable Annuity Account C; Lincoln National Flexible Premium Variable Life Account D; Lincoln National Annuity Variable Annuity Account H; Lincoln Life Flexible Premium Variable Life Account J; Lincoln Life Flexible Premium Variable Life Account K; Lincoln National Variable Annuity Account L; Lincoln Life & Annuity Variable Annuity Account L; Lincoln Life Flexible Premium Variable Life Account M; Lincoln Life & Annuity Flexible Premium Variable Life Account M; Lincoln Life Variable Annuity Account N; Lincoln New York Account N for Variable Annuities; Lincoln Life Variable Annuity Account Q; Lincoln Life Flexible Premium Variable Life Account R; LLANY Separate Account R for Flexible Premium Variable Life Insurance; Variable Annuity Account E; Lincoln National Flexible Premium Variable Life Account F; Lincoln National Flexible Premium Variable Life Account G; Lincoln National Variable Annuity Account H; Lincoln Life & Lincoln Life Flexible Premium Variable Life Account S; LLANY Separate Account S for Flexible Premium Variable Life Insurance; Lincoln Life Variable Annuity Account T; Lincoln Life Variable Annuity Account W; and Lincoln Life Flexible Premium Variable Life Account Y and Lincoln Life & Annuity Flexible Premium Variable Life Account Y; Lincoln Life Variable Annuity Account JF-H; Lincoln Life Variable Annuity Account JF-I; Lincoln Life Flexible Premium Variable Life Account JF-A; Lincoln Life Flexible Premium Variable Life Account JF-C; Lincoln Life Variable Annuity Account JL-A; Lincoln Life & Annuity Flexible Premium Variable Life Account JA-B; Lincoln Variable Insurance Products Trust; Lincoln Advisors Trust. (b) Officers and Directors of Lincoln Financial Distributors, Inc.: Name Positions and Offices with Underwriter Patrick J. Caulfield** Vice President and Chief Compliance Officer Elizabeth F. Conover*** Assistant Vice President and Interim Chief Financial Officer Jeffrey D. Coutts* Senior Vice President and Treasurer Wilford H. Fuller* President, Chief Executive Officer and Director David M. Kittredge* Senior Vice President Elizabeth M. O’Brien* Director Thomas P. O'Neill* Senior Vice President and Director Nancy A. Smith* Secretary *Principal Business address is Radnor Financial Center, 150 Radnor Chester Road, Radnor, PA 19087 **Principal Business address is 350 Church Street, Hartford, CT 06103 ***Principal Business address is 100 Greene Street, Greensboro, NC 27401 (c) N/A B-7 Item 30. Location of Accounts and Records All accounts, books, and other documents, except accounting records, required to be maintained by Section 31a of the 1940 Act and the Rules promulgated thereunder are maintained by The Lincoln National Life Insurance Company, 1300 South Clinton Street, Fort Wayne, Indiana 46802. The accounting records are maintained by The Bank of New York Mellon, One Mellon Bank Center, 500 Grant Street, Pittsburgh, PA 15258. Item 31. Management Services Not Applicable. Item 32. Undertakings (a) Registrant undertakes that it will file a post-effective amendment to this registration statement as frequently as necessary to ensure that the audited financial statements in the registration statement are never more than 16 months old for so long as payments under the variable annuity contracts may be accepted. (b) Registrant undertakes that it will include either (1) as part of any application to purchase a Certificate or an Individual Contract offered by the Prospectus, a space that an applicant can check to request a Statement of Additional Information, or (2) a post card or a similar written communication affixed to or included in the Prospectus that the applicant can remove to send for a Statement of Additional Information. (c) Registrant undertakes to deliver any Statement of Additional Information and any financial statements required to be made available under this Form promptly upon written or oral request to Lincoln Life at the address or phone number listed in the Prospectus. (d) The Lincoln National Life Insurance Company hereby represents that the fees and charges deducted under the contract, in the aggregate, are reasonable in relation to the services rendered, the expenses expected to be incurred, and the risks assumed by The Lincoln National Life Insurance Company. (e) Registrant hereby represents that it is relying on the American Council of Life Insurance (avail. Nov. 28, 1988) no-action letter with respect to Contracts used in connection with retirement plans meeting the requirements of Section 403(b) of the Internal Revenue Code, and represents further that it will comply with the provisions of paragraphs (1) through (4) set forth in that no-action letter. B-8 SIGNATURES (a)As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets the requirements of Securities Act Rule 485(b) for effectiveness of this Registration Statement and has caused this Post-Effective Amendment No. 60 to the Registration Statement to be signed on its behalf, in the City of Fort Wayne, and State of Indiana on this 5th day of November, 2013. Lincoln Life Variable Annuity Account N (Registrant) Lincoln ChoicePlusSM Bonus, Lincoln ChoicePlusSM II Bonus, and Lincoln ChoicePlus AssuranceSM (Bonus) By: /s/ Kimberly A. Genovese Kimberly A.Genovese Assistant Vice President, The Lincoln National Life Insurance Company (Title) THE LINCOLN NATIONAL LIFE INSURANCE COMPANY (Depositor) By: /s/ Stephen R. Turer Stephen R. Turer (Signature-Officer of Depositor) Vice President, The Lincoln National Life Insurance Company (Title) (b) As required by the Securities Act of 1933, this Amendment to the Registration Statement has been signed by the following persons in their capacities indicated on November 5, 2013. Signature Title * Dennis R. Glass President and Director (Principal Executive Officer) * Ellen Cooper Executive Vice President, Chief Investment Officer and Director * Charles C. Cornelio Executive Vice President, Chief Administrative Officer and Director * Randal J. Freitag Executive Vice President, Chief Financial Officer and Director (Principal Financial Officer) * Mark E. Konen Executive Vice President and Director * Keith J. Ryan Vice President and Director *By:/s/ Kimberly A.Genovese Kimberly A.Genovese Pursuant to a Power of Attorney B-9
